Interim Decision #2135

MAYIBR

OF MARTINEZ-SOLIS

In Deportation Proceedings
A44615365

Decided by Board March 22, 1972
(1) The action of the Board in its prior order remanding the case to the special
inquiry officer for further investigation and a reopened hearing, did not
commingle its functions as an impartial adjudicator with those of a prosecutor
and investigator; a contested deportation proceeding is in essence a quest for
the truth, and the Board does not cease to be impartial merely because in its
quest for truth it perceives avenues of unexplored inquiry.
(2) Under California law, a presumption of validity of a second marriage entered
into by a married person attaches only if contracted in good faith, founded on
the honest belief the former spouse is dead, and adequate investigation is
made to verify this belief. Hence, a presumption of validity of the second
marriage is precluded in the instant case where the alleged citizen wife was
paid $215 to marry respondent about a week after she met him, there is no
evidence her first marriage was dissolved by divorce or annulment, and there
is no evidence an effort was made to learn if her first husband was dead.
CHARGE:

Order: Act of 1952—Section 241(aX1) [8 U.S.C. 1251(a)(1)]—Excludable at time of
entry—no labor certification.
ON BEHALF OF RESPONDENT:

ON BEHALF OF SERVICE:

Donald L. Ungar. Esquire
517 Washington Street
San Francisco, California 94111
(Brief filed)

R. A. Vielhaber

Appellate Trial Attorney
Stephen M. Suffin
Trial Attroney
(Brief filed)

The respondent appeals from the special inquiry officer's order
of deportation dated May 24, 1971. The case was originally before

us on November 27, 1970. Our order of that date remanded the
case to the special inquiry officer for additional evidence. The
respondent on this appeal excepts to that order.
The respondent, a native and citizen of Mexico, was admitted to
the United States for permanent residence at the port of Calexico,
California, on June 23, 1967. He presented an immigrant visa
issued to him by the United States Consul at Monterrey, Nuevo
Leon, Mexico on June 1, 1967 as the husband of Herminda

93

Interim Decision #2135
Martinez Borunda, a United States citizen. He was not required to
present a labor certification under section 212(a)(14), Immigration
and Nationality Act, as the spouse of a United States citizen.
The respondent refused to testify at the deportation hearings
accorded him on July 9, 1969 and February 4, 1970. The primary
evidence relied upon by the Service to support the deportation
charge is a sworn statement taken from Erminda Duran, nee
Borunda, on February 18, 1969 (Ex. 10) and an affidavit executed
by her on April 1, 1969 (Ex. 5). The respondent's alleged wife stated
under oath in her statement and affidavit that a prior marriage
contracted by her had not terminated at the time she married the
respondent.
Counsel for the respondent objected to the introduction of the
statement and affidavit on the ground that he had no opportunity
to cross-examine the maker (pp. 5 and 11, hearing of July 9, 1969).
The hearing was adjourned to afford counsel an opportunity to
take the wife's testimony by deposition. It later developed that the
respondent's alleged wife could not be located.
This Board, after a thorough review of the evidence in light of
the objections raised by counsel, remanded the case to the special
inquiry officer with the request that the Service make a further
attempt to locate the respondent's alleged wife in order that she
could be cross-examined by counsel. We noted in our decision that
there was no showing of an investigation in and around Stockton,
California, notwithstanding the fact that the Service had been
informed that "Stockton, California has in the past been her
[respondent's alleged wife's] stomping grounds." We cited in support of our action a case which holds that the presumption of a
valid marriage may be overcome if the divorce records from the
residences of the parties involved reveal that there was no divorce
from a former spouse and no annulment of the marriage, Spradlin
v. United States, 284 F. Supp. '763 (D. Mont., 1968).

The respondent's alleged wife was thereafter located but counsel
declined to cross - examine her. A search of the court records in

Sacramento, Fresno and San Joaquin, California as well as a
report from the Bureau of Vital Statistics, which maintains a
centralized record of divorces in the State of California, failed to
reveal that the respondent's alleged wife had obtained a divorce
from her former husband (Ex.11).
Counsel maintains that our order of November 27, 1970, remanding the case to the special inquiry officer for further investigation
and a reopened hearing had the effect of denying the respondent
his right to a fair hearing before an impartial tribunal. It is the
position of counsel that the Board's action commingled its functions as an appellate body and trier of fact with those of prosecu94

Interim Decision #2135
for and investigator, thereby denying the respondent a fair hearing and rendering all subsequent proceedings invalid.
Counsel's charge that this Board deviated from its role of
impartial adjudicator misconceives the nature Of our function. The
charge is based on the following chain of reasoning: (1) In deciding
to rest on the original record, without seeking further to locate the
missing -witness, the Service made a deliberate prosecutive judgment to which it should be held. (2) The respondent had a right to
have the deportation order assessed by this Board on appeal
strictly on that record. (3) The respondent had a right to have the
deportation order set aside and the proceedings terminated if, as
he maintained, the record was inadequate to sustain the charge.
(4) In remanding and directing that a further attempt be made to
locate the missing witness, this Board overruled the Service's
prosecutive judgement, thereby leaving its role of impartial adjudicator and assuming a prosecutive function.
A contested deportation proceeding is in essence a quest for the
truth. The stakes are high; the Service has the duty of enforcing
the law, and the alien's valuable right to remain here is threatened. We may not approach such an inquiry like an umpire at a
sporting event, awarding the prize to the side that has scored the
most points. The "sporting theory of justice" has long been
disavowed by the courts and there is no reason why we should
accept it. We do not cease to be impartial merely because, in our
quest for the truth, we perceive avenues of inquiry not yet
explored.
This Board is an appellate administrative body created to decide
questions of law. Section 242(b)(4) of the Immigration and Nationality Act provides that "no decision of deportability shall be valid
unless it is based upon reasonable, substantial and probative
evidence." The Supreme Court has interpreted section 242(b)(4) to
mean that no deportation order may be entered unless it is found
by clear, convincing and unequivocal evidence "that the facts
alleged as grounds for deportation are true," Woodby v. INS, 385
U.S. 276 (1966).
8 CFR 3.1(dX2) provides that the Board may return a case to the
Service for such further action as may be appropriate without

entering a final decision on the merits of the case. When it is
apparent from the record that the facts alleged as grounds for
deportation may be proved or disproved by supplementing the
record with additional evidence, we believe that in determining
the truth, it is our duty both to the Government and the alien, in
the administration of justice, to remand the case for such evidence. Our authority to reopen and remand a case for such a
purpose has been sustained by the courts, Tejeda v. INS, 346 F.2d
95

Interim Decision #2135
389, 392 (C.A. 9, 1965); Field v. INS,313 F.2d 743 (C.A.3, 1963); Wood
v. Hoy, 266 F.2d 825, 831 (C.A.9, 1959); Tandaric v. Robinson, 257
F.2d 895, 899 (C.A. 7, 1958). Cf. United States v. Ramos, 413 F.2d
743, 746 (C.A. 1, 1969).
Accordingly, we find no merit to counsel's contention that the
Board's action in this case commingles its functions as an appellate body with those of a prosecutor and investigator. 8 CFR
3.1(d)(1) confers upon the Board such authority "as is appropriate
and necessary for the disposition of the case." Cf. Matter of N—, 9
I. & N. Dec. 506, 511 (BIA, 1961).

Counsel also contends that, assuming the respondent had a fair
hearing, the evidence of record fails to meet the exacting standard
demanded by the Supreme Court in Woodby v. INS, supra. The
primary evidence relied upon by the special inquiry officer includes the sworn statement taken from the respondent's alleged
wife on February 18, 1969 (Ex. 10), an affidavit executed by her on
April 1, 1969 (Ex. 5), and a report of investigation (Ex.11) dated
April 16, 1971, to the effect that there is no record of her divorce in
the State of California.
We reject counsel's contention that the evidence is insufficient
to overcome the presumption of validity which attaches to the
respondent's marriage to a citizen of the United States under
California law. This presumption is not applicable here because,
after a thorough investigation by the Service, there is no evidence
that the first marriage of the respondent's citizen wife was
dissolved by divorce or annulment, In re Smith's Estate, 201 P.2d
539, 540 (Sup. Ct. Cal., 1949); Spradlin v. United States, supra.
Counsel also contends that there must be some proof that the
alleged citizen wife's first husband was not living at the time of
her marriage to the respondent. It has been judicially determined
in California that in order for a presumption of statutory validity
to attach to a second marriage entered into by a married person,
the second marriage must have been contracted in good faith,
founded on the honest belief that the former spouse was dead and
that an adequate investigation had in fact been made to verify
this belief, Goff v. Goff, 52 C.A. 2d 23, 125 P.2d 848, 851 (C.A. Cal.,
1942).

We are satisfied from the evidence before us that the alleged
citizen wife did not contract a marriage in good faith, founded on
the honest belief that her former spouse was dead. There is no
evidence of any investigation on her part to verify such belief. She
stated in her affidavit of April 1, 1969 that the respondent paid her
a total of $215 to marry him for immigration purposes. She also
stated that she first met the respondent "about a week before

[she] married him" (Ex. 5). Thus, the evidence before us precludes
96

Interim Decision #2135
the applicability of the statutory presumption of the validity of a
second marriage.
The respondent's deportability has been established by evidence
that is clear, convincing and unequivocal. The order of deportation
is affirmed and the appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

97

